Woodward, J.:
The plaintiff brings this action to recover rent for the month of October, 1920, upon premises located in the city of New York. The corporation has changed its principal place of business under the provisions of the Stock Corporation Law (§ 13, as amd. by Laws of 1915, chap. 117) and brings this action in Greene county. The defendant moves for a change of venue upon the ground that .the action should have been brought in the county of New York, and upon the further ground of the convenience of witnesses. On a motion of this character a domestic corporation is deemed to have its residence in the county in which it has its principal office (Finch School v. Finch, 144 App. Div. 687; Rubel v. Central Railroad Co. of N. J., 171 id. 456), and the plaintiff having acted under the statute, it must be deemed to be lawfully a resident of Greene county and entitled to bring the action there.
The affidavits in support of the alleged convenience of witnesses are lacking in essential elements. It does not appear that the many alleged witnesses know anything about the *664particular contract; they are defendants in similar actions, but there is nothing to show that they are material witnesses in reference to any fact in issue in this particular case.
While the rule is not absolute, it is the general practice to decline to order the trial of causes in the city of New York where they may be properly tried in rural counties, and the discretion of the court in this regard ought not to be interfered with in the absence of controlling reasons.
The order appealed from should be affirmed, with costs.
Order unanimously affirmed, with ten dollars costs and disbursements. ^ ■ v. ..